MEMORANDUM **
Daniel Saldana-Velasquez and his wife Ana Maria Castro-Acevedo (the “petitioners”), natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to demonstrate the requisite exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B); Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003). Furthermore, we lack jurisdiction to consider petitioners’ due process contention that they were denied a full and fair hearing before an impartial fact finder because it was not raised before the BIA. See Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001) (due process claims raising correctable procedural errors must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.